DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 11/16/2021. Claims 1-12 are pending in the case. Claims 11 and 12 have been added. Claims 1 and 6 are independent claims.

Response to Arguments
Applicant's prior art arguments have been fully considered but they are not persuasive. Applicant argues that “the ‘probability distribution’ term used in each of claims 1 and 6 concerns the probability distribution in an entire group of a certain machine part, while it is respectfully submitted that the probability distribution referred to on pages 4-12 and 14-15 of the Office Action, i.e. the probability distribution mentioned in the prior art relied on, concerns a probability distribution of a different type.” (Reply at page 7). This appears to be the entirety of the Applicant’s argument. Tellingly, the Applicant asserts that “the probability distribution mentioned in the prior art relied on, concerns a probability distribution of a different type,” but fails to provide any explanation as to how the probability distribution mentioned in the prior art is a different type. Moreover under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. Here the Applicant points to no portion of the specification as providing a meaning that is inconsistent with the specification. Rather, Applicant seems to merely be stating that they are different. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. Here the cited prior art, filed presumably by those of ordinary skill in the art, uses the exact same phrase that the Applicant uses. Accordingly, it appears that the phrase as used in the prior art reads on the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2-5 and 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly added claims 11 and 12 recite that the apparatus information database, or alternatively the maintenance server, stores the failure probability distribution set for each of the machine part types but 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Kamisuwa et al. (U.S. Pat. App. Pub. No. 2009/0210278, hereinafter Kamisuwa) in view of Mishima et al. (Japanese Pat. App. Pub. No. JP2006350923, hereinafter Mishima), Nii (Jap. Pat. No. 4932188-B2), Hosking et al. (U.S. Pat. App. Pub. No. 2013/028310, hereinafter Hosking), and Shibusawa et al. (Jap. Pat. App. Pub. No. JP2007156531, hereinafter Shibusawa).

As to independent claim 1, Kamisuwa teaches:
A maintenance service method comprising (title):
providing a maintenance service system having a terminal apparatus that checks and registers a service-ID, that receives , input from a user, and that provides for communication to and from the terminal apparatus, and a maintenance server that manages the service-ID, that provides for , communication to and from the terminal apparatus, that has an apparatus information database storing at least one of a failure probability distribution and a performance deterioration probability distribution set for each of machine part types, that has a maintenance history database storing at least one of an operation information database that stores an operation situation and information concerning a machine part state, that calculates, according to at least one of the failure probability distribution and the performance deterioration probability distribution set for each of the machine part types, a number of machine parts to be replaced (figure 3, terminal 26, maintenance scheduling system 1; figure 2, storing unit 205, "failure ratio distribution"; paragraph 100; paragraph 58, "[t]he maintenance history data is stored in a storing unit 205"; figure 10; figure 1, 204, failure probability distribution calculating unit; paragraph 60, "a failure-history analyzing unit 204 calculates a failure ratio distribution for each of consumables on the basis of maintenance history data in the past and performs failure prediction on the basis of the failure ratio distribution"; paragraph 6, "sets an replacement interval value representing a time interval for replacement of the consumables"; paragraph 8, "sets an replacement interval value representing a time interval for replacement of the consumables to plural values and calculates, for each of the plural replacement interval values, cost per unit time required for the image forming apparatus on the basis of the failure probability distributions, the history of the actual use result information"; Figure 16 two fixing 
… for each of machine part types stored in the apparatus information database, a number of machine parts to be replaced (figure 1, 204, failure probability distribution calculating unit; paragraph 60, "a failure-history analyzing unit 204 calculates a failure ratio distribution for each of consumables on the basis of maintenance history data in the past and performs failure prediction on the basis of the failure ratio distribution"; paragraph 6, "sets an replacement interval value representing a time interval for replacement of the consumables"; figure 2, storing unit 205, "failure ratio distribution"; paragraph 100);
setting the machine part replacement priority from the probability distribution (figure 1, 204, failure probability distribution calculating unit; paragraph 60, "a failure-history analyzing unit 204 calculates a failure ratio distribution for each of consumables on the basis of maintenance history data in the past and performs failure prediction on the basis of the failure ratio distribution"; paragraph 6, "sets an replacement interval value representing a time interval for replacement of the consumables"; figure 2, storing unit 205, "failure ratio distribution"; paragraph 100; see also Hosking at Paragraph 7, the system estimates a number of preceding failures of equipment prior to a time duration. The system constructs a model, based on the maintenance data, of an impact of an external intervention on a failure of the equipment. The system constructs a further model, based on the constructed model of the impact of the external intervention and the estimated number of the preceding failures, of a replacement policy of the equipment and a probability of a subsequent failure of the equipment in a subsequent time period. Paragraph 8, the estimation of the number of failures of the equipment 
listing, with the maintenance service system… machine parts equivalent to the number of machine parts to be replaced (paragraph 8, "sets an replacement interval value representing a time interval for replacement of the consumables to plural values and calculates, for each of the plural replacement interval values, cost per unit time required for the image forming apparatus on the basis of the failure probability distributions, the history of the actual use result information"; figure 16; paragraph 60, "a list of consumables to be replaced in the visit").
Kamisuwa does not appear to expressly teach that calculates machine part replacement priority using at least one of the probability distribution and the operation situation or the machine part state; according to the machine part replacement priority calculated by the maintenance server; when information concerning a contract type, a period of a contract, a maintenance target apparatus, and a replacement target machine part is already managed by the maintenance server, acquiring, with the terminal apparatus, the information concerning a contract type, a period of a contract, a maintenance target apparatus, and a replacement target machine part from the maintenance server; when the information concerning a contract type, a period of a contract, a maintenance target apparatus, and a replacement target machine part is not already managed by the maintenance server, registering with the terminal apparatus as a new service-ID together with profile information of a maintenance service, the information concerning a contract type, a period of a contract, a maintenance target apparatus, and a replacement target machine part with the maintenance server; and setting, according to at least one of the failure probability distribution and the performance deterioration probability distribution set.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the maintenance data techniques of Kamisuwa to include the component replacement estimation to reduce unnecessary component replacement (see Mishima at abstract).
Nii teaches when information concerning a contract type,… a maintenance target apparatus, and a replacement target machine part is already managed by the maintenance server, acquiring, with the terminal apparatus, the information concerning a contract type,… a maintenance target apparatus, and a replacement target machine part from the maintenance server (Figure 3, contract information management database 31, reception system 22, maintenance management server 24, apparatus information management database 32. Paragraph 60 of the machine translation, the reception system 22 has information necessary for maintenance work including the device name, part name, identification key (device name, serial number of part name, etc.) of the management target (maintenance target) 12 from the notification system 14, and the failure status. It is possible to support any transmission method for automatic transmission and manual call); when the information concerning a contract type,… a maintenance target apparatus, and a replacement target machine part is not already managed by the maintenance server, registering with the terminal apparatus as a new service-ID together with the profile information of a maintenance service, the information concerning a contract type,… a maintenance target apparatus, and a replacement target machine part with the maintenance server (Figure 3, contract information management database 31, reception system 22, maintenance management server 24, apparatus information management database 32. Paragraph 59 of the machine 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the maintenance data techniques of Kamisuwa to include the maintenance service registration techniques of Nii to confirm whether or not the device in which the failure has occurred is a device for which a maintenance contract or a license contract has been concluded and the maintenance staff can quickly know whether or not the management target is a maintenance contract or a license contract (see Nii at paragraphs 8 and 11).
Hosking teaches setting, according to at least one of the failure probability distribution and the performance deterioration probability distribution set (Paragraph 7, the system estimates a number of preceding failures of equipment prior to a time duration. The system constructs a model, based on the maintenance data, of an impact of an external intervention on a failure of the equipment. The system constructs a further model, based on the constructed model of the impact of the external intervention and the estimated number of the preceding failures, of a replacement policy of the equipment and a probability of a subsequent failure of the equipment in a subsequent time period. Paragraph 8, the estimation of the number of failures of the equipment includes: deriving a distribution of a time to a first failure in the time duration and deriving a distribution of a time between two consecutive failures of the equipment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the maintenance data techniques of Kamisuwa to include the failure prediction replacement policy techniques of Hosking to take into account the effect of a maintenance policy on a failure behavior of equipment (see Hosking at paragraph 22).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the maintenance data techniques of Kamisuwa to include the maintenance contract techniques of Shibusawa to develop maintenance contracts with maintenance service companies provided by manufacturers, etc., and receive maintenance services for a fee (see Shibusawa at paragraph 2).


As to dependent claim 2, Kamisuwa further teaches learning at least one of the failure probability distribution and the performance deterioration probability distribution of the machine part type using maintenance history information indicating whether replacement of a machine part in actual maintenance work was necessary (paragraph 60, "a failure-history analyzing unit 204 calculates a failure ratio distribution for each of consumables on the basis of maintenance history data in the past and performs failure prediction on the basis of the failure ratio distribution"; paragraph 100, "a history of actual use result information (including counter values of physical amounts related to degrees of deterioration of the consumables at the time of replacement of the consumables, acquisition dates of the counter values, and life information indicating whether the consumables are replaced because the consumables reaches the end of the durable life)").

As to dependent claim 3, Kamisuwa further teaches the number of machine parts to be replaced is calculated by calculating a failure rate in a maintenance schedule creation period from at least one of the failure probability distribution and the performance deterioration probability distribution set for each of the machine part types and integrating the failure ratio for each of the machine part types by a number of machine parts set as management targets (figure 15; paragraphs 99-102, "when the “visit 

As to dependent claim 4, Kamisuwa further teaches the machine part replacement priority is calculated by integrating the failure rate for each of the machine part types and the machine part state (figure 10; paragraph 60, "a failure-history analyzing unit 204 calculates a failure ratio distribution for each of consumables on the basis of maintenance history data in the past and performs failure prediction on the basis of the failure ratio distribution. A maintenance scheduling unit 206 calculates the next visit time and a list of consumables to be replaced in the visit from data concerning a state of use").

As to dependent claim 5, Kamisuwa further teaches a maintenance schedule of the machine parts to be listed is created (figure 16; paragraph 60, "a list of consumables to be replaced in the visit"; figure 30).

As to independent claim 6, Kamisuwa teaches:
A maintenance service system comprising (title):
a terminal apparatus (figure 3, terminal 26), and
a maintenance server that communicates with said terminal apparatus, that stores at least one of a failure probability distribution and a performance deterioration probability distribution set for each of machine part types, that stores at least one of an operation information database that stores an operation situation and information 
that calculates, according to at least one of the failure probability distribution and the performance deterioration probability distribution set for each of the machine part types, a number of machine parts to be replaced (Figure 16 two fixing rollers to be replaced; paragraph 7, probability distributions of the consumables on the basis of a history of the actual use result information of the consumables), wherein…
the maintenance service system lists machine parts equivalent to the number of machine parts to be replaced… (paragraph 8, "sets an replacement interval value representing a time interval for replacement of the consumables to plural values and calculates, for each of the plural replacement interval values, cost per unit time required for the image forming apparatus on the basis of the failure probability distributions, the history of the actual use result information"; figure 16; paragraph 60, "a list of consumables to be replaced in the visit").
Kamisuwa does not appear to expressly teach according to the machine part replacement priority calculated by the maintenance server; when information concerning a contract type, a period of contract, a maintenance target apparatus, and a replacement target machine part is already managed by the maintenance server, acquiring, with the terminal apparatus, the information concerning a 
Mishima teaches that sets machine part replacement priority from the probability distribution (figure, priority determination unit 204; see also Hosking at Paragraph 7, the system estimates a number of preceding failures of equipment prior to a time duration. The system constructs a model, based on the maintenance data, of an impact of an external intervention on a failure of the equipment. The system constructs a further model, based on the constructed model of the impact of the external intervention and the estimated number of the preceding failures, of a replacement policy of the equipment and a probability of a subsequent failure of the equipment in a subsequent time period. Paragraph 8, the estimation of the number of failures of the equipment includes: deriving a distribution of a time to a first failure in the time duration and deriving a distribution of a time between two consecutive failures of the equipment); and according to the machine part replacement priority calculated by the maintenance server (figure 2, priority determination unit 204).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the maintenance data techniques of Kamisuwa to include the component replacement estimation to reduce unnecessary component replacement (see Mishima at abstract).
Nii teaches when information concerning a contract type,… a maintenance target apparatus, and a replacement target machine part is already managed by the maintenance server, acquiring, with 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the maintenance data techniques of Kamisuwa to include the maintenance service registration techniques of Nii to confirm whether or not the device in which the failure has occurred is a device for which a maintenance contract or a license contract has been concluded and the maintenance staff can quickly know whether or not the management target is a maintenance contract or a license contract (see Nii at paragraphs 8 and 11).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the maintenance data techniques of Kamisuwa to include the failure prediction replacement policy techniques of Hosking to take into account the effect of a maintenance policy on a failure behavior of equipment (see Hosking at paragraph 22).
Shibusawa teaches a period of contract (Paragraph 6, maintenance contract period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the maintenance data techniques of Kamisuwa to include the maintenance contract techniques of Shibusawa to develop maintenance contracts with maintenance service companies provided by manufacturers, etc., and receive maintenance services for a fee (see Shibusawa at paragraph 2).

As to dependent claim 7, Kamisuwa further teaches the maintenance service system learns at least one of the failure probability distribution and the performance deterioration probability 

As to dependent claim 8, Kamisuwa further teaches the maintenance server calculates the number of machine parts to be replaced by calculating a failure rate in a maintenance schedule creation period from at least one of the failure probability distribution and the performance deterioration probability distribution set for each of the machine part types and integrating the failure ratio for each of the machine part types by a number of machine parts set as management targets (figure 15; paragraphs 99-102, "when the “visit interval” is set large, since the number of times of visit in a predetermined period decreases, cost (personnel expenses and material expenses) per unit time decreases," "[t]herefore, the curve of the cost indicates a characteristic that the cost decreases as the “visit interval” increases," and, "[h]owever, when the “visit interval” is set large, since a failure ratio in the predetermined period rises, the risk (the downtime loss) increases").

As to dependent claim 9, Kamisuwa further teaches the maintenance server calculates the machine part replacement priority by integrating the failure rate for each of the machine part types and the machine part state (figure 10; paragraph 60, "a failure-history analyzing unit 204 calculates a failure ratio distribution for each of consumables on the basis of maintenance history data in the past and 

As to dependent claim 10, Kamisuwa further teaches the maintenance server further creates a maintenance schedule of the machine parts to be listed (figure 16; paragraph 60, "a list of consumables to be replaced in the visit"; figure 30).

As to dependent claim 11, Kamisuwa further teaches the apparatus information database stores the failure probability distribution set for each of the machine part types but not the performance deterioration probability distribution set for each of the machine part types (Figure 2, storing unit 205, failure ratio distribution).

As to dependent claim 12, Kamisuwa further teaches the maintenance server stores the failure probability distribution set for each of the machine part types but not the performance deterioration probability distribution set for each of the machine part types (Figure 2, storing unit 205, failure ratio distribution).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/CRG/Examiner, Art Unit 2123

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123